Citation Nr: 0535065	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-15 147	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the October 15, 1969, Board of Veterans' Appeals 
(Board) decision which denied entitlement to service 
connection for a foot disorder contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

This matter comes before the Board on appeal from a motion 
filed by the veteran's attorney in May 2003, alleging CUE in 
the Board's October 15, 1969, decision which denied 
entitlement to service connection for a foot disorder.  

The Board previously issued a denial of this CUE motion in a 
March 8, 2004, decision.  The veteran, however, then appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In an October 4, 2005, 
Judgment, the Court vacated the Board's decision and 
dismissed the appeal pending before it, in light of the 
veteran's death.  Thus, at this time, the claim is again 
before the Board.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1953 to June 1959.

2.  In December 2005, the Board received notice via the 
Social Security Administration that the veteran died on July 
[redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and thus must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or as to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is dismissed.



		
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


